Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

3. Claims 21-54 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-30 of U.S. Patent No. 10,516,953 in view of Kasic, Ill et al (8,550,977).

4. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims are directed to the same device and method of using the device, both patented claim 1 and pending claim 21 are directed to an implantable auditory stimulation system including a plurality of microphones including at least a first and second microphones generating a first and second output signal, respectively; a processor interconnected to both the first and second microphones to generate a drive signal and an implantable auditory stimulation device to stimulate an auditory system of a patient in response to the drive signal. Pending claim 21 further includes that the implantable auditory stimulation device includes at least one of an electrode apparatus for applying an electrical current or an actuator to provide mechanical stimulation. While these are both considered well known ways to deliver an auditory stimulation, Kasic, ll et al further discloses a similar device and teaches (column 2, lines 14-20) that it is well known to use a stimulation device to stimulate the auditory system wherein the stimulation is delivered acoustically, electrically and/or mechanically.

Therefore a modification of patented claim 1 to deliver the stimulation by any well known type of stimulation would have been obvious. Similarly with the method claims.

5. Claims 21-54 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-31 of U.S. Patent No. 9,635,472 in view of Kasic, Il et al (8,550,977).

6. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims are directed to the same device and method of using the device, both patented claim 1 and pending claim 21 are directed to an implantable auditory stimulation system including a plurality of microphones including at least a first and second microphones generating a first and second output signal, respectively; a processor interconnected to both the first and second microphones to generate a drive signal and an implantable auditory stimulation device to stimulate an auditory system of a patient in response to the drive signal. Pending claim 21 further includes that the implantable auditory stimulation device includes at least one of an electrode apparatus for applying an electrical current or an actuator to provide mechanical stimulation. While these are both considered well known ways to deliver an auditory stimulation, Kasic, ll et al further discloses a similar device and teaches (column 2, lines 14-20) that it is well known to use a stimulation device to stimulate the auditory system wherein the stimulation is delivered acoustically, electrically and/or mechanically.

Therefore a modification of patented claim 1 to deliver the stimulation by any well known type of stimulation would have been obvious. Similarly with the method claims.

7. Claims 21-54 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-26 of U.S. Patent No. 8,771,166 in view of Kasic, Il et al (8,550,977).

8. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims are directed to the same device and method of using the device, both patented claim 1 and pending claim 21 are directed to an implantable auditory stimulation system including a plurality of microphones including at least a first and second microphones generating a first and second output signal, respectively; a processor interconnected to both the first and second microphones to generate a drive signal and an implantable auditory stimulation device to stimulate an auditory system of a patient in response to the drive signal. Pending claim 21 further includes that the implantable auditory stimulation device includes at least one of an electrode apparatus for applying an electrical current or an actuator to provide mechanical stimulation. While these are both considered well known ways to deliver an auditory stimulation, Kasic, ll et al further discloses a similar device and teaches (column 2, lines 14-20) that it is well known to use a stimulation device to stimulate the auditory system wherein the stimulation is delivered acoustically, electrically and/or mechanically.

Therefore a modification of patented claim 1 to deliver the stimulation by any well known type of stimulation would have been obvious. Similarly with the method claims.

9.	The terminal disclaimer filed on 02 June 2022 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of 8,771,166 has been reviewed and is NOT accepted.
This application was filed on or after September 16, 2012.  The person who signed the terminal disclaimer is not the applicant, the patentee or an attorney or agent of record. See 37 CFR 1.321(a) and (b).
 (Note: PoA can be given to a customer number, wherein all practitioners listed under the customer number have PoA. If PoA is given to a list of practitioners by registration number, the list may not comprise more than 10 practitioners, or a separate paper signed by a 37CFR1.33(b) party must be in the record identifying which of the practitioners, up to 10, are recognized as having PoA. A representative of the assignee, who is not of record, cannot sign the TD unless it is established that the representative is a party authorized to act on behalf of the assignee.)

Further the application/patent being disclaimed has not been identified.  The Terminal Disclaimer only lists Patent Number 8,771,166 but fails to include Patent Numbers 10,516,953 and 9,635,472 which were also rejected on the grounds of obviousness double patenting and need to be included in any Terminal Disclaimer. 

10.	It should be noted that applicant is not required to pay another disclaimer fee as set forth in 37 CFR 1.20(d) when submitting a replacement or supplemental terminal disclaimer.

11.	THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

12.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN P LACYK whose telephone number is (571)272-4728. The examiner can normally be reached generally 8:00-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Marmor II can be reached on 571-272-4730. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





J.P. Lacyk
/JOHN P LACYK/Primary Examiner, Art Unit 3791